Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

$4,690,279.84 IN FUNDS DEPOSITED INTO BANK OF AMERICA ACCOUNTS 4880-
7995-6927 AND 4880-7995-6956,

           Defendant.
______________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
______________________________________________________________________

        The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions G(2), states:

                             JURISDICTION AND VENUE

        1.    The United States of America (the United States) has commenced this

action pursuant to the civil forfeiture provisions of 18 U.S.C. § 981(a)(1)(C), seeking

forfeiture of the defendant $4,690,279.84 in funds deposited into Bank of America

Accounts 4880-7995-6927 and 4880-7995-6956, as proceeds traceable to one or more

violations of 18 U.S.C. § 1343. This Court has jurisdiction under 28 U.S.C. §§ 1345 and

1355.

        2.    Venue is proper 28 U.S.C. § 1395, as the defendant property is located,

and some of the acts described herein occurred, in the District of Colorado.


                                            1
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 2 of 8




                              DEFENDANT PROPERTY

      3.     Defendant Property is more fully described as follows: $4,690,279.84 in

funds deposited into Bank of America Accounts 4880-7995-6927 and 4880-7995-6956,

in the name of Stovall Trucking, LLC, seized from Bank of America and currently held by

the United States Marshals Service, Denver, Colorado.

                         FACTUAL BASIS FOR FORFEITURE

      4.     Except as otherwise noted, all of the following facts and information have

been discovered through my own investigation and observations, and the observations

and investigations of fellow law enforcement officers as reported to me.

           BACKGROUND OF BUSINESS EMAIL COMPROMISE SCHEME

      5.       In November 2019, the Federal Bureau of Investigation began an

investigation into a Business Email Compromise scheme involving Xcel Energy, Inc. Xcel

Energy Inc. (“Xcel Energy”) is a utility holding company and serves customers in several

states, including Colorado.

      6.      Generally, a Business Email Compromise (“BEC”) scheme is conducted by

an international network of actors, co-conspirators, and money mules engaged in

sophisticated email phishing, computer intrusion, and social engineering.

      7.     In a typical BEC scheme, a victim company is targeted, via email. A BEC

actor sends the victim company an email posing as a legitimate vendor of the victim

company. The contents of the email often direct the victim company employee to wire

money to a specific account or to modify existing banking information for the legitimate

vendor of the victim company. However, the account that the victim company employee


                                           2
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 3 of 8




is directed to send money to or modify is not an actual account associated with vendor,

but is usually an account used to facilitate the movement of the stolen funds to BEC actors

domestically and abroad.

                               Underlying Investigation

      8.     On September 16, 2019, an accounts payable employee at Xcel Energy,

located in Denver, Colorado, received an email purported to be from an accounts

receivable employee at a company identified as Wanzek Construction.               Wanzek

Construction is a true vendor doing business with Xcel Energy and/or its subsidiaries.

The email sent on September 16, 2019, requested that Xcel Energy update payment

information for Wanzek Construction.

      9.     On September 16, 2019, the accounts payable employee at Xcel Energy

replied that they would need an invoice number or purchase order number to update

payment information.

      10.    On September 17, 2019, the accounts payable employee at Xcel Energy

received an additional email stating that the invoice number was 10-13741, in the amount

of $367,870.30 and provided a vendor company code. They also sent an updated

telephone number of 302-659-9922.

      11.    The accounts payable employee at Xcel Energy then called the phone

number provided in the email and confirmed the new payment information with the person

who answered at the telephone number provided. The new payment information provided

to Xcel Energy for Wanzek Construction was Bank of America account number

488079956927 in the name of Stovall Trucking, LLC.


                                            3
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 4 of 8




      12.    The payment information for Wanzek Construction was updated to Bank of

America account number 488079956927 in the name of Stovall Trucking, LLC.

      13.    Based on the new payment information provided via email to Xcel Energy

for Wanzek Construction, three ACH transfers, totaling $4,796,586.42, from Xcel Energy

or its subsidiaries to Bank of America account number 488079956927 in the name of

Stovall Trucking, LLC occurred as set forth in more detailed below.

      14.    After the ACH transfers occurred, Xcel Energy contacted Wanzek

Construction. Wanzek Construction confirmed that they did not send the September 16,

2019 email requesting a payment update.

      15.    Bank of America account number 488079956927 in the name of Stovall

Trucking, LLC is not associated with Wanzek Construction. Stovall Trucking, LLC also is

not a vendor of Xcel Energy or its subsidiaries.

            FINANCIAL ANALYSIS OF STOVALL TRUCKING ACCOUNTS

      Bank of America Checking Account # 6927

      16.    In September 2018, Bank of America Checking Account number 4880-

7995-6927 (“BOA account number 6927”) was opened in the name of Stovall Trucking,

LLC. Blake Carrington Stovall is the sole signor on the account.

      17.    On October 30, 2019, the balance in BOA account number 6927 was

$547.79.

      18.    On October 31, 2019, an ACH transfer in the amount of $369,453.90 was

received in BOA account number 6927 in the name of Stovall Trucking, LLC from a Wells




                                            4
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 5 of 8




Fargo Bank account in the name of Xcel Energy subsidiary, Public Service Company of

Colorado.

      19.       On November 1, 2019, an ACH transfer in the amount of $4,016,667.19

was received into BOA account number 6927 in the name of Stovall Trucking, LLC from

a Wells Fargo Bank account in the name of Xcel Energy subsidiary, Northern States

Power Company.

      20.       On November 1, 2019, an ACH transfer in the amount of $410,465.33 was

received into BOA account number 6927 in the name of Stovall Trucking, LLC from a

Wells Fargo Bank account in the name of Xcel Energy subsidiary, Southwestern Public

Service Company.

      21.       In total, BOA account number 6927 in the name of Stovall Trucking, LLC

received $4,796,586.42 in funds from Xcel Energy subsidiaries intended for Wanzek

Construction.

      Bank of America Investment Account # 6956

      22.       On November 4, 2019, two transfers totaling $578,000.00 were made from

BOA account number 6927 to Bank of America Business Investment Account number

4880-7995-6956 (“BOA account number 6956”) in the name of Stovall Trucking, LLC.

The sole signor on BOA account number 6956 is Blake Carrington Stovall.

      23.       Prior to the transfers on November 4, 2019, the balance of BOA account

number 6956 was -$278.63.

      24.       All of the $578,000.00 transferred to BOA account number 6956 was

comprised of stolen Xcel Energy funds intended for Wanzek Construction.


                                            5
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 6 of 8




      25.    On November 21, 2019, $4,690,279.84 was seized from BOA account

numbers 6927 and 6956.

                                     CONCLUSION

      26.    Based on the information set forth herein, defendant $4,690,279.84 in funds

deposited into Bank of America Accounts 4880-7995-6927 and 4880-7995-6956,

constitute or were derived from proceeds traceable to violations of Title 18 U.S.C. § 1343.




                                            6
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 7 of 8
Case 1:20-cv-02227-NYW Document 1 Filed 07/28/20 USDC Colorado Page 8 of 8




                              FIRST CLAIM FOR RELIEF

      27.    The Plaintiff repeats and incorporates by reference each of the paragraphs

above.

      28.    By the foregoing and other acts, defendant $4,690,279.84 in funds

deposited into Bank of America Accounts 4880-7995-6927 and 4880-7995-6956

constitutes or was derived from proceeds traceable to violations of wire fraud in violation

of 18 U.S.C. § 1343, and is; therefore, forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C).

      WHEREFORE, the United States prays for entry of a final order of forfeiture for

the defendant asset in favor of the United States, that the United States be authorized

to dispose of the defendant asset in accordance with law, and that the Court enter a

finding of probable cause for the seizure of the defendant assets and issue a Certificate

of Reasonable Cause pursuant to 28 U.S.C. § 2465.

      DATED this 28th day of July 2020.

                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                           By: s/Laura B. Hurd
                                               Laura B. Hurd
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, CO 80202
                                               (303) 454-0100
                                               laura.hurd@usdoj.gov
                                               Attorney for the United States




                                            8
